 Case 4:20-cv-00225-ALM Document 66 Filed 06/18/21 Page 1 of 3 PageID #: 866




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 JOSTENS, INC.                                  §
                                                §
 V.                                             §     CIVIL NO. 4:20-CV-00225-ALM
                                                §
 JERRY DEAN HAMMONS, JR. and                    §
 SANDRA LOUISE ARNOLD                           §
 HAMMONS

                     DEFENDANT JERRY DEAN HAMMONS, JR.’S
                      SIXTH NOTICE OF WRITTEN DISCOVERY

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Jerry Dean Hammons, Jr., Defendant in the above-entitled and

numbered cause, and hereby notifies the Court and counsel that the following discovery

responses were served on all counsel of record on June 18, 2021:

         1. Defendant Jerry Dean Hammons, Jr.’s Objections and Answers to Plaintiff’s
            First Set of Interrogatories.




DEFENDANT JERRY DEAN HAMMONS, JR.’S SIXTH NOTICE OF WRITTEN DISCOVERY                   Page 1
00030.0001/MAT-trb
 Case 4:20-cv-00225-ALM Document 66 Filed 06/18/21 Page 2 of 3 PageID #: 867




                                         Respectfully submitted,

                                         THE LECRONE LAW FIRM, PC
                                         Wall Street Plaza
                                         123 North Crockett Street, Suite 200
                                         Sherman, TX 75090
                                         TEL: 903.813.1900
                                         FAX: 903.813.1944

                                         By:    /s/ Mark A. Teague
                                                ADAM B. LECRONE
                                                State Bar No. 00786447
                                                JOHN W. BREEZE
                                                State Bar No. 00796248
                                                MARK A. TEAGUE
                                                State Bar No. 24003039
                                                HILLARY LUCKETT CLARK
                                                State Bar No. 24077714
                                                ALEXANDRIA K. CARPENTER
                                                State Bar No. 24101596
                                                RHONDA D. HOLCOMB
                                                State Bar No. 24099024
                                                BLAISE S. WILCOTT
                                                State Bar No. 24086481
                                                SELENE DOMINGUEZ PEÑA
                                                State Bar No. 24106929
                                                MOLLY J. KAELIN
                                                State Bar No. 24122949
                                                ESERVICE@LECRONELAW.COM

                                         ATTORNEYS FOR DEFENDANT JERRY
                                         DEAN HAMMONS, JR.




DEFENDANT JERRY DEAN HAMMONS, JR.’S SIXTH NOTICE OF WRITTEN DISCOVERY           Page 2
00030.0001/MAT-trb
 Case 4:20-cv-00225-ALM Document 66 Filed 06/18/21 Page 3 of 3 PageID #: 868




                             CERTIFICATE OF SERVICE

       This is to certify that on the 18th day of June, 2021, the foregoing instrument was
forwarded to the following counsel of record:

Mr. Brian Vanderwoude
DORSEY & WHITNEY LLP
300 Crescent Court, Suite 400
Dallas, TX 75201
TEL: 214.981.9900
FAX: 214.981.9901
vanderwoude.brian@dorsey.com

Mr. Michael C. Wynne
WYNNE & SMITH
707 W. Washington Street
PO Box 2228
Sherman, TX 75090
TEL:      903.893.8177
FAX:      903.892.0916
mwynne@wynnesmithlaw.com
cmiksits@wynnesmithlaw.com
                                                       /s/ Mark A. Teague
                                                       MARK A. TEAGUE




DEFENDANT JERRY DEAN HAMMONS, JR.’S SIXTH NOTICE OF WRITTEN DISCOVERY               Page 3
00030.0001/MAT-trb
